FILED
                             NOT FOR PUBLICATION                              NOV 01 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LONNIE LEE POSLOF, Sr.,                           No. 09-15605

               Plaintiff - Appellant,             D.C. No. 1:08-CV-00593-LJO-
                                                  DLB
  v.

PLEASANT VALLEY STATE PRISON;                     MEMORANDUM *
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY and TALLMAN, Circuit Judges.

       Lonnie Poslof, a California state prisoner, appeals pro se from the district

court’s order dismissing his 28 U.S.C. § 1983 action under Rule 41(b) of the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                    09-15605
Federal Rules of Civil Procedure for failure to file an amended complaint after the

district court dismissed his complaint with leave to amend. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion. Yourish v. Cal.

Amplifier, 191 F.3d 983, 989 (9th Cir. 1999). We affirm.

      The district court gave Poslof notice of the insufficiencies of his amended

complaint, dismissed it with leave to amend, warned him that failure to amend

would result in dismissal of his action, and provided him with ample opportunity to

submit a second amended complaint, but Poslof failed to do so. We therefore

affirm the district court’s dismissal of the action. See id. at 992 (affirming

dismissal of action following plaintiff’s failure to amend complaint after receiving

leave to do so, where the interest in expeditious resolution of litigation, the court’s

management of its docket, and avoiding prejudice to defendants favored dismissal).

      The district court did not abuse its discretion by denying Poslof’s request for

the appointment of counsel because he did not establish the requisite exceptional

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting

forth standard for appointment of counsel).

      Poslof’s remaining contentions, to the extent we are able to understand them,

are unpersuasive.

      AFFIRMED.


                                           2                                      09-15605